DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 
Response to Amendment
	The request for continued examination filed on 11/9/2021 has been entered. Claims 1, 3-17, and 19-24 remain pending in the present application. Claim 18 and 25 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-17, 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Review of the specification fails to provide sufficient support for “perform temperature control based on the temperature measurements from the second temperature sensor to direct conditioned air to the first zone”. The most relevant paragraphs are discussed below. 

Paragraph [0020]: “In one non-limiting aspect, for example, priority and occupancy settings may be available as independent settings on one or more sensors/sub systems, either as a manual or as an automated setting. In an aspect, based on signals received from the sensors back to an HVAC system, the HVAC system may determine which sensor has priority and which sensors are in occupied spaces. In an aspect, a homeowner may configure which area of the house should have priority. In an aspect, the sensors reside outside the controller of the HVAC system and communicate with the controller. In one non-limiting aspect, for example, the homeowner may configure a sensor to be associated with a set of air baffles, and may control which areas of the house needs to be cooled or heated. As such, the homeowner may configure "zoning" across the house for performing temperature control.” – this paragraph discusses actuation of air baffles to direct air to zones, however, does not specifically recite directing air to a first zone using a temperature from a second zone. 

Paragraph [0026]: “In one non-limiting aspect, for example, the homeowner may designate a succession of priorities for multiple sensors, and the HVAC system may perform temperature control according to the operability/availability of the sensors and the order of priority. For example, if the highest priority sensor is not operable or available, the HVAC system may perform temperature control based on temperature measurements received from the next highest priority, and so on. In a further aspect, the order of priority may be used to achieve the setpoint in each zone/area successively. For example, the HVAC system may first perform temperature control based on temperature measurements received from the highest priority sensor. After achieving a desired temperature in the highest priority area, the HVAC system may perform temperature control to achieve a desired temperature in a second highest priority area/zone, and so on.” – this paragraph discusses directing air to priority zones but does not explicitly state that a second temperature in a second zone is used to direct air to a first zone. 

Paragraph [0040]: “Optionally, in an aspect, the temperature measurements received from a temperature sensor, such as the primary temperature sensor 104 or the secondary temperature sensors 106, may be used to control the air flow to a corresponding area in the house where that temperature sensor is installed. For example, in an aspect, the controller 140 may cause the HVAC system 100 to direct more air flow to a certain area in the building 10 if a sensor installed in that area indicates that such an area requires further air flow to reach a desired temperature.” – this paragraph discloses directing air flow to a zone, however, it only discusses directing airflow to a zone in which the specific sensor is installed. 

Based on review and discussion of the most applicable paragraphs above, there is not sufficient support in the specification to show that the present application can perform the claimed function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-9, 14-16, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US PGPUB 20180320918) in view of Rein et al. (US Patent 5,390,206). 

Claim 1; Kojima teaches; A temperature control apparatus, comprising: (Kojima; at least paragraph [0006]; disclose an air-conditioner remote controller for controlling temperature)
a processor; (Kojima; at least Fig. 4; paragraph [0046]; disclose a processor)
and a memory coupled with the processor and storing instructions that, when executed by the processor, cause the processor to: (Kojima; at least Fig. 5; paragraph [0047]; disclose a memory for storing and executing instructions)
receive, from a remote user device associated with a user, a user designation designating a succession of priorities for a plurality of temperature sensors; (Kojima; at least Fig. 2; paragraphs [0030], [0053], and [0056]; disclose where a user uses a smart phone and sets a schedule designating which temperature sensor is to be used at what times during each weekday thus forming a succession of priorities based on which day or the week or time of day it is)
select, in response to receiving the user designation, a first temperature sensor as a primary temperature sensor for controlling an ambient condition, wherein the primary sensor is disposed in a first zone and configured to measure first zone temperatures; (Kojima; at least Fig. 2; paragraph [0028]; disclose wherein the system sets the designated temperature sensor as the primary sensor for controlling ambient conditions)
Kojima appears to be silent on; wherein the primary sensor is disposed in a first zone;
	determine that the first temperature sensor is not operative;
	select in response to determining that the first temperature sensor is not operative, a second temperature sensor of the plurality of temperature sensors for controlling the ambient condition based on the succession of priorities, wherein the succession of priorities is indicative of the second temperature sensor having a lower priority than the first temperature sensor, and wherein the second temperature sensor is disposed in a second zone and configured to measure second zone temperatures;
	receive a temperature measurement from the second temperature sensors; and
	perform a temperature control based on the temperature measurement from the second temperature sensor to direct condition air to the first zone. 
However, Rein teaches; wherein the primary sensor is disposed in a first zone; (Rein; at least Fig. 5; column 14, lines 24-57; disclose a primary sensor Z6 disposed in a first zone of interior (98) and is designated as the primary temperature sensor)
	determine that the first temperature sensor is not operative; (Rein; at least Fig. 5; column 14, lines 24-57; disclose wherein the system monitors for failure of the primary temperature sensor)
	select in response to determining that the first temperature sensor is not operative, a second temperature sensor of the plurality of temperature sensors for controlling the ambient condition based on the succession of priorities, wherein the succession of priorities is indicative of the second temperature sensor having a lower priority than the first temperature sensor, and wherein the second temperature sensor is disposed in a second zone and configured to measure second zone temperatures; (Rein; at least Fig. 5; column 14, lines 24-57; disclose wherein when the system detects that the primary temperature sensor is not operable, a secondary temperature sensor (Z7) is selected which is the next designated temperature sensor to control ambient conditions of the interior (98)(i.e. has a lower priority than the primary sensor Z6), and wherein the secondary temperature sensor is disposed in a second zone of interior (98) and configured to measure second zone temperatures. 
	receive a temperature measurement from the second temperature sensors; and (Rein; at least Fig. 5; column 14, lines 24-57; disclose wherein the system receives temperature measurements from the secondary temperature sensor in the event of a failure of the primary temperature sensor)
	perform a temperature control based on the temperature measurement from the second temperature sensor to direct condition air to the first zone.  (Rein; at least Fig. 5; column 14, lines 24-
Kojima and Rein are analogous art because they are from the same filed of endeavor or similar problem solving area, of HVAC control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of directed air-condition to target zones as well as establishing a priority in each zone as taught by Rein with the known system of a HVAC temperature sensor and climate control system of Kojima to yield the known results of efficient climate control of a space. One would be motivated to combine the cited references in order to maintain air conditioning operations in light of a failure of a temperature sensor as discussed by Rein (column 14, lines 38-43).

Regarding Claim 3; the combination of Kojima and Rein further teach; The temperature control apparatus of claim 1, wherein the instructions, when executed by the processor, further cause the processor to: receive current timing information for performing the temperature control, wherein selection of the second temperature sensor is further based on the current timing information. (Kojima; at least Fig. 2; paragraph [0032]; disclose wherein the system keeps schedule regarding time and day of which temperature sensor is to be used as the primary sensor and wherein Rein establishes a priority list of temperature sensors to use in the event the primary sensor fails).

Regarding Claim 4; the combination of Kojima and Rein further teach; The temperature control apparatus of claim 3, wherein the current timing information comprises at least one of a current time of day or a current day of week. (Kojima; at least Fig. 2; paragraph [0032]; disclose wherein the current timing information includes the current time and day of the week).

Regarding Claim 5; the combination of Kojima and Kates further teach; The temperature control apparatus of claim 1, wherein the instructions, when executed by the processor cause the processor to perform the temperature control based on the temperature measurement by: comparing the temperature measurement with a setpoint; determining a difference between the temperature measurement and the setpoint; and(Kojima; at least paragraph [0036]; disclose wherein a temperature measurement is compared a set temperature (setpoint) to determine a difference between the temperature measurement and the set temperature).
and performing a single stage control of one or more of a furnace, an air conditioner (A/C) unit, a heat pump, or a blower based on the difference to direct air to the first zone. (Kojima; at least paragraph [0049]; disclose wherein the system operates an air conditioner in response to the received temperature information and wherein the reference of Rein teaches directing air to zones in a structure).

Regarding Claim 8; the combination of Kojima and Rein further teach; The temperature control apparatus of claim 1, wherein the instructions, when executed by the processor cause the processor to perform a secondary temperature control based on the temperature measurement by: calculating a secondary temperature as a function of secondary temperature measurements received after performing the temperature control to direct the conditioned air to the first zone; (Kojima; at least paragraphs [0042]-[0043]; disclose wherein the system receives a plurality of temperature measurements from a plurality of sensors at regular time intervals (period of time), determines any values that are not in the normal range, and when the system determines that a value of one of the sensor values is not normal, creates a secondary temperature measurement using a mean (function) of only values from the sensors that are in the normal range)
comparing the secondary temperature with a secondary setpoint; determining a difference between the secondary temperature and the secondary setpoint; (Kojima; at least paragraph [0036]; disclose comparing room temperature information with a set temperature and wherein the comparison determines a difference from the secondary temperature from the secondary setpoint)
and performing a secondary control of one or more of a furnace, an air conditioner (A/C) unit, a heat pump, or a blower based on the difference to direct the conditioned air to the respective second zone. (Kojima; at least paragraph [0049]; disclose wherein the system operates an air conditioner in response to the received temperature information and wherein the reference of Rein teaches directing conditioned air to a designated zone).

Regarding Claim 9; the combination of Kojima and Rein further teach; The temperature control apparatus of claim 8, wherein the instructions, when executed by the processor, cause the processor to calculate the secondary temperature as an average of the secondary temperature measurements. (Kojima; at least paragraphs [0042]-[0043]; disclose wherein the system calculates the secondary temperature as a mean of only temperature sensors with a value within a normal threshold).

Regarding Claim 14; the combination of Kojima and Rein further teach; The temperature control apparatus of claim 1, wherein the first temperature sensor and the second temperature sensor comprise a wired or wireless sensor. (Kojima; at least Figs. 1 and 2; paragraph [0023]; disclose a plurality of wired/wireless temperature sensors used in an air-conditioning system).

Regarding Claim 16; the combination of Kojima and Rein further teach; The temperature control apparatus of claim 1, wherein the first zone comprises a main floor in a multi-level house, wherein the respective zone comprises a lower floor or an upper floor relative to the main floor in the multi-level house. (Rein; at least Fig. 5; column 13, lines 34-45; disclose a multi-level house containing a main floor and an upper floor which are each designated as zones within the house).

Regarding Claim 17; the combination of Kojima and Rein further teach; The temperature control apparatus of claim 2, wherein the instructions, when executed by the processor, further cause the processor to: receive occupancy information associated with a location of a sensor; and select the sensor as the primary temperature sensor based on the occupancy information. (Kojima; at least paragraph [0078]; disclose wherein the system includes human presence sensors with each temperature sensor and wherein a temperature sensor is given priority when its associated human presence sensor detects activity).

Regarding Claim 19; the combination of Kojima and Rein further teach; The temperature control apparatus of claim 1, wherein the instructions, when executed by the processor, cause the processor to receive the user designation from an application on the remote user device associated with the user. (Kojima; at least paragraph [0058]; disclose wherein the user utilizes an application on a smart phone for communicating and designating a primary temperature sensor schedule).

Regarding Claim 20; the combination of Kojima and Rein further teach; The temperature control apparatus of claim 19, wherein the application is configured to allow the user associated with the remote user device to control an operation of the temperature control apparatus. (Kojima; at least paragraph [0058]; disclose wherein a user can use a smart phone to control an operation of the air-conditioner).

Claim 21; the combination of Kojima and Rein further teach; The temperature control apparatus of claim 20, wherein the operation comprises a heating, ventilation, and air conditioning (HVAC) operation. (Kojima; at least paragraph [0058]; disclose wherein a user can use a smart phone to control an operation of the air-conditioner).

Regarding Claim 22; the combination of Kojima and Rein further teach; The temperature control apparatus of claim 20, wherein the application is configured to communicate with a controller of the temperature control apparatus to allow the user associated with the remote user device to control the operation of the temperature control apparatus. (Kojima; at least paragraph [0058]; disclose wherein the user can control operations of the temperature control apparatus).

Regarding Claim 23; Kojima teaches; A temperature control method, comprising: 
receiving, from a remote user device associated with a user, a user designation designating a succession of priorities for a plurality of temperature sensors; (Kojima; at least Fig. 2; paragraphs [0030], [0053], and [0056]; disclose where a user uses a smart phone and sets a schedule designating which temperature sensor is to be used at what times during each weekday thus forming a succession of priorities based on which day or the week or time of day it is)
selecting, in response to receiving the user designation, a first temperature sensor as a primary temperature sensor for controlling an ambient condition, wherein the primary temperature sensor is disposed in a first zone and configured to measure first zone temperatures; (Kojima; at least Fig. 2; paragraph [0028]; disclose wherein the system sets the designated temperature sensor as the primary sensor for controlling ambient conditions)
wherein the primary sensor is disposed in a first zone and configured to measure first zone temperatures; determining that the first temperature sensor is not operative; 
selecting, in response to determining that the first temperature sensor is not operative, a second temperature sensor of a plurality of temperature sensors for controlling the ambient condition based on the succession of priorities, wherein the succession of priorities is indicative of the second temperature sensor having a lower priority than the first temperature sensor, and wherein the second temperature sensor is disposed in a second zone and configured to measure second zone temperatures;
receiving a temperature measurement from the second temperature sensor;
performing a primary temperature control based on the temperature measurement from the second temperature sensor to direct conditioned air to the first zone;
after performing the primary temperature control, performing a secondary temperature control based on the temperature measurement to direct conditioned air to the second zone.
However, Rein teaches; wherein the primary sensor is disposed in a first zone and configured to measure first zone temperatures; (Rein; at least Fig. 5; column 14, lines 24-57; disclose a primary sensor Z6 disposed in a first zone of interior (98) and is designated as the primary temperature sensor)
determining that the first temperature sensor is not operative; (Rein; at least Fig. 5; column 14, lines 24-57; disclose wherein the system monitors for failure of the primary temperature sensor)
selecting, in response to determining that the first temperature sensor is not operative, a second temperature sensor of a plurality of temperature sensors for controlling the ambient condition based on the succession of priorities, wherein the succession of priorities is indicative of the second temperature sensor having a lower priority than the first temperature sensor, and wherein the second temperature sensor is disposed in a second zone and configured to measure second zone temperatures; (Rein; at least Fig. 5; column 14, lines 24-57; disclose wherein when the system detects that the primary temperature sensor is not operable, a secondary temperature sensor (Z7) is selected which is the next designated temperature sensor to control ambient conditions of the interior (98)(i.e. has a lower priority than the primary sensor Z6), and wherein the secondary temperature sensor is disposed in a second zone of interior (98) and configured to measure second zone temperatures)
receiving a temperature measurement from the second temperature sensor; (Rein; at least Fig. 5; column 14, lines 24-57; disclose wherein the system receives temperature measurements from the secondary temperature sensor in the event of a failure of the primary temperature sensor)
performing a primary temperature control based on the temperature measurement from the second temperature sensor to direct conditioned air to the first zone; (Rein; at least Fig. 5; column 14, lines 24-57; disclose wherein the system will provide conditioned air to the interior (98) of the building based on the measurements from the secondary temperature sensor)
after performing the primary temperature control, performing a secondary temperature control based on the temperature measurement to direct conditioned air to the second zone. (Rein; at least Fig. 5; column 14, lines 24-57; disclose wherein the system will provide conditioned air to the secondary zone of the building based on the measurements from the secondary temperature sensor)
Kojima and Rein are analogous art because they are from the same filed of endeavor or similar problem solving area, of HVAC control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of directed air-condition to target zones as well as establishing a priority in each zone as taught by Rein with the known system of a HVAC temperature sensor and climate control system of Kojima to yield the known results of efficient climate control of a space. One would be motivated to combine the cited references in order to maintain air 

Regarding Claim 24; Kojima teaches; A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform temperature control by: (Kojima; at least Figs. 4 and 5; paragraphs [0046]-[0047]) 
receiving, from a remote user device associated with a user, a user designation designating a temperature sensor from among a plurality of temperature sensors; (Kojima; at least paragraphs [0030], [0053], and [0056]; disclose where a user uses a smart phone and sets a schedule designating which temperature sensor is to be used at what times during each weekday)
selecting, in response to receiving the user designation, the temperature sensor as a primary temperature sensor for controlling an ambient condition, wherein the primary temperature sensor is positioned in a first zone; (Kojima; at least Fig. 2; paragraph [0028]; disclose wherein the system sets the designated temperature sensor as the primary sensor for controlling ambient conditions)
performing a primary temperature control based on comparing a return air temperature with a previously stored setpoint to direct conditioned air to the first zone in response to determining that the primary sensor is not operative; (Kojima; at least paragraphs [0036], [0041], and [0049]; disclose using the inlet-temperature sensor and comparing the measured temperature to a previously stored set temperature wherein it is determined that the primary temperature sensor is not operative).
Kojima appears to be silent on; wherein the primary sensor is disposed in a first zone;
receiving secondary temperature measurements from at least one secondary temperature sensor of the plurality of temperature sensors, wherein each of the e secondary temperature sensor is positioned in a respective second zone; and
performing a secondary temperature control based on the secondary temperature measurements to direct conditioned air to the respective second zone, such that priority is given to directing the conditioned air to the first zone over the second zone.
However, Rein teaches; wherein the primary sensor is disposed in a first zone; (Rein; at least Fig. 5; column 14, lines 24-57; disclose a primary sensor Z6 disposed in a first zone of interior (98) and is designated as the primary temperature sensor)
receiving secondary temperature measurements from at least one secondary temperature sensor of the plurality of temperature sensors, wherein each of the at least one secondary temperature sensor is positioned in a respective second zone; and (Rein; at least Fig. 5; column 14, lines 24-57; disclose wherein the system receives a temperature measurement from a secondary temperature sensor Z7 positioned in a second zone)
performing a secondary temperature control based on the secondary temperature measurements to direct conditioned air to the respective second zone, such that priority is given to directing the conditioned air to the first zone over the second zone. (Rein; at least Fig. 5; column 14, lines 24-57; disclose wherein the system receives a temperature measurement from a secondary temperature sensor Z7 and performs a temperature control to direct air to the second zone and wherein the secondary zone is a backup control zone compared to the primary zone of the primary temperature sensor)
Kojima and Rein are analogous art because they are from the same filed of endeavor or similar problem solving area, of HVAC control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of directed air-condition to target zones as well as establishing a priority in each zone as taught by Rein with the known system of a HVAC temperature sensor and climate control system of Kojima to yield the known results of efficient climate .

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US PGPUB 20180320918) in view of Rein et al. (US Patent 5,390,206) in view of Anderson et al. (US PGPUB 20120061068).

Regarding Claim 6; Kojima and Rein teach all of the limitations of claims 1 and 5 and the limitations of a primary and temperature measurement and setpoint.
Kojima and Rein appear to be silent on; turning one or more of the furnace or the blower on in response to the exceeding a first threshold value; 
and turning one or more of the furnace or the blower off in response to the difference being less than a second threshold value.
However, Anderson teaches; turning one or more of the furnace or the blower on in response to the exceeding a first threshold value; (Anderson; at least Figs. 4-5C; paragraphs [0021] and [0030]; disclose wherein the system determines whether the temperature inside a space rises above a high-switch temperature (high threshold) and in response, activating a HVAC system to cool a space)
and turning one or more of the furnace or the blower off in response to the difference being less than a second threshold value. (Anderson; at least Figs. 4-5C; paragraphs [0021] and [0030]; disclose wherein the system shuts off the HVAC system once the temperature of the space reaches a low threshold).
Kojima, Rein, and Anderson are analogous art because they are from the same filed of endeavor or similar problem solving area, of HVAC control systems.


Regarding Claim 7; Kojima and Rein teach all of the limitations of claims 1 and 5 and the limitations of a primary and temperature measurement and setpoint.
Kojima and Rein appear to be silent on; turning one or more of the A/C unit, the heat pump, or the blower on in response to the difference being greater than a first threshold value;
and turning one or more of the A/C unit, the heat pump, or the blower off in response to the difference being less than a second threshold value.
However, Anderson teaches; turning one or more of the A/C unit, the heat pump, or the blower on in response to the difference being greater than a first threshold value; (Anderson; at least Figs. 4-5C; paragraphs [0021] and [0030]; disclose wherein the system determines whether the temperature inside a space rises above a high-switch temperature (high threshold) and in response, activating a HVAC system to cool a space)
and turning one or more of the A/C unit, the heat pump, or the blower off in response to the difference being less than a second threshold value. (Anderson; at least Figs. 4-5C; paragraphs [0021] and [0030]; disclose wherein the system shuts off the HVAC system once the temperature of the space reaches a low threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of activating an HVAC system and deactivating a HVAC system in response rising above a high threshold and within a low threshold as taught by Anderson with the known system of a HVAC temperature sensor and climate control system of Kojima and Rein to yield the known results of efficient climate control of a space. One would be motivated to combine the cited references in order to provide a means for automatically cycling between heating and cooling modes in order to increase user comfort as discussed by Anderson (paragraph [0003]).

Regarding Claim 10; Kojima and Rein teach all the limitations of claims 1 and 8 including determining a secondary temperature.
Kojima and Rein appear to be silent on; turning one or more of the furnace, the heat pump, or the blower on in response to the difference exceeding a first threshold value; 
and turning one or more of the furnace, the heat pump, or the blower off in response to the difference being less than a second threshold value.
However, Anderson teaches; turning one or more of the furnace, the heat pump, or the blower on in response to the difference exceeding a first threshold value; (Anderson; at least Figs. 4-5C; paragraphs [0021] and [0030]; disclose wherein the system determines whether the temperature inside a space rises above a high-switch temperature (high threshold) and in response, activating a HVAC system to cool a space)
and turning one or more of the furnace, the heat pump, or the blower off in response to the difference being less than a second threshold value. (Anderson; at least Figs. 4-5C; paragraphs [0021] 
Kojima, Rein, and Anderson are analogous art because they are from the same filed of endeavor or similar problem solving area, of HVAC control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of activating an HVAC system and deactivating a HVAC system in response dropping below a low threshold and above a high threshold as taught by Anderson with the known system of a HVAC temperature sensor and climate control system of Kojima and Rein to yield the known results of efficient climate control of a space. One would be motivated to combine the cited references in order to provide a means for automatically cycling between heating and cooling modes in order to increase user comfort as discussed by Anderson (paragraph [0003]).

Regarding Claim 11; Kojima and Rein teach all the limitations of claims 1 and 8 including determining a secondary temperature.
Kojima and Rein appear to be silent on; turning one or more of the A/C unit, the heat pump, or the blower on in response to the difference exceeding a first threshold value;
and turning one or more of the A/C unit, the heat pump, or the blower off in response to the difference being less than a second threshold value.
However, Anderson teaches; turning one or more of the A/C unit, the heat pump, or the blower on in response to the difference exceeding a first threshold value; (Anderson; at least Figs. 4-5C; paragraphs [0021] and [0030]; disclose wherein the system determines whether the temperature inside a space rises above a high-switch temperature (high threshold) and in response, activating a HVAC system to cool a space)
and turning one or more of the A/C unit, the heat pump, or the blower off in response to the difference being less than a second threshold value. (Anderson; at least Figs. 4-5C; paragraphs [0021] and [0030]; disclose wherein the system shuts off the HVAC system once the temperature of the space reaches a low threshold).
Kojima, Rein, and Anderson are analogous art because they are from the same filed of endeavor or similar problem solving area, of HVAC control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of activating an HVAC system and deactivating a HVAC system in response rising above a high threshold and within a low threshold as taught by Anderson with the known system of a HVAC temperature sensor and climate control system of Kojima and Rein to yield the known results of efficient climate control of a space. One would be motivated to combine the cited references in order to provide a means for automatically cycling between heating and cooling modes in order to increase user comfort as discussed by Anderson (paragraph [0003]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US PGPUB 20180320918) in view of Rein et al. (US Patent 5,390,206) in view of Violand et al. (US PGPUB 20080041075).

Regarding Claim 12; Kojima and Rein teach all the limitations of claim 1 and 8 including determining a secondary temperature.
Kojima and Rein appear to be silent on; operating one or more of the furnace, the heat pump, or the blower at a first power level or speed in response to the difference between the secondary temperature and the secondary setpoint being greater than a first threshold; 
operating one or more of the furnace, the heat pump, or the blower at a second power level or speed lower than the first power level or speed in response to the difference between the secondary temperature and the secondary setpoint being less than the first threshold but greater than a second threshold; 
and turning one or more of the furnace, the heat pump, or the blower off in response to the difference between the secondary temperature and the secondary setpoint being less than the second threshold.
However, Violand teaches; operating one or more of the furnace, the heat pump, or the blower at a first power level or speed in response to the difference between the secondary temperature and the secondary setpoint being greater than a first threshold; (Violand; at least Figs. 5 and 8; paragraphs [0061]-[0062]; disclose wherein the system determines that when a temperature increases above 2.5 degrees above a setpoint temperature, set a fan speed to an intermediate or high speed to reduce the temperature in a cooling mode)
operating one or more of the furnace, the heat pump, or the blower at a second power level or speed lower than the first power level or speed in response to the difference between the secondary temperature and the secondary setpoint being less than the first threshold but greater than a second threshold; (Violand; at least Figs. 5 and 8; paragraphs [0061]-[0062]; disclose wherein the system determines that when the system is between plus 2.5 degrees higher than the setpoint and above minus 1 degree lower than the setpoint, operate the fan at a low speed)
and turning one or more of the furnace, the heat pump, or the blower off in response to the difference between the secondary temperature and the secondary setpoint being less than the second threshold. (Violand; at least Figs. 5 and 8; paragraphs [0061]-[0062] and [0073]; disclose wherein when the system determines that the temperature in an energy saving mode falls below minus 1 degree below the setpoint, deactivating the refrigeration unit and fan).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing several fan speeds at different temperature thresholds as taught by Violand with the known system of a HVAC temperature sensor and climate control system of Kojima and Rein to yield the known results of effective climate control of a space. One would be motivated to combine the cited references in order to provide a means for frost protection, energy savings, and efficient cooling of a space as taught by Violand (paragraph [0009]).

Regarding Claim 13; Kojima and Rein teach all the limitations of claim 1 and 8 including determining a secondary temperature.
Kojima and Rein appear to be silent on; operating one or more of the A/C unit, the heat pump, or the blower at a first power level or speed in response to the difference between the secondary temperature and the secondary setpoint being greater than a first threshold; 
operating one or more of the A/C unit, the heat pump, or the blower at a second power level or speed lower than the first power level or speed in response to the difference between the secondary temperature and the secondary setpoint being less than the first threshold but greater than a second threshold; 
and turning one or more of the A/C unit, the heat pump, or the blower off in response to the difference between the secondary temperature and the secondary setpoint being less than the second threshold.
However, Violand teaches; operating one or more of the A/C unit, the heat pump, or the blower at a first power level or speed in response to the difference between the secondary temperature and the secondary setpoint being greater than a first threshold; (Violand; at least Figs. 5 and 8; paragraphs [0061]-[0062]; disclose wherein the system determines that when a temperature increases above 2.5 degrees above a setpoint temperature, set a fan speed to an intermediate or high speed to reduce the temperature in a cooling mode)
operating one or more of the A/C unit, the heat pump, or the blower at a second power level or speed lower than the first power level or speed in response to the difference between the secondary temperature and the secondary setpoint being less than the first threshold but greater than a second threshold; (Violand; at least Figs. 5 and 8; paragraphs [0061]-[0062]; disclose wherein the system determines that when the system is between plus 2.5 degrees higher than the setpoint and above minus 1 degree lower than the setpoint, operate the fan at a low speed)
and turning one or more of the A/C unit, the heat pump, or the blower off in response to the difference between the secondary temperature and the secondary setpoint being less than the second threshold. (Violand; at least Figs. 5 and 8; paragraphs [0061]-[0062] and [0073]; disclose wherein when the system determines that the temperature in an energy saving mode falls below minus 1 degree below the setpoint, deactivating the refrigeration unit and fan).
Kojima, Kates, and Violand are analogous art because they are from the same filed of endeavor or similar problem solving area, of HVAC control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing several fan speeds at different temperature thresholds as taught by Violand with the known system of a HVAC temperature sensor and climate control system of Kojima and Kates to yield the known results of effective climate control of a space. One would be motivated to combine the cited references in order to provide a means for frost protection, energy savings, and efficient cooling of a space as taught by Violand (paragraph [0009]).
Response to Arguments
Applicant’s arguments, see pages 10-15, filed 11/9/2021, with respect to the rejection(s) of claim(s) 1, 23, and 24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kojima et al. (US PGPUB 20180320918) in view of Rein et al. (US Patent 5,390,206).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117